Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 07/12/2019.  
The information disclosure statement/s (IDS/s) submitted on 02/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 07/12/2019 are acceptable.
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)
as being anticipated by Schweitzer et al. (US 2017/0195362 A1), hereinafter ‘Schweitzer’.

In re to claim 1, Schweitzer disclose a protective system (i.e. the IEDs 104, 106, 108 and 115, fig. 1, see pr. [0036]) for detecting and mitigating against manipulated time signals in an electric power delivery system (i.e. 100, see pr. [0033]), the protective system comprising: a first protective device (i.e. 170) disposed at a local location (i.e. see par. [0039]) of the electric power delivery system (i.e. 100), wherein the first protective device is configured to: provide a first protective operation at the local location (i.e. see pars. [0036-0039]); receive a local time signal (i.e. 168, see par. [0039]) generated based at least in part on a common time source (i.e. see pars. [0020 and 0044]); and transmit the local time signal via a communication system (i.e. using network 162 or a GNSS, see par. [0039]); and a second protective device (i.e. 108, fig. 1) in communication with a remote location (i.e. 170, fig. 1, see par. [0039])) of the electric power delivery system (i.e. 100, fig. 1), wherein the second protective device is configured to: provide a second protective operation at the remote location (i.e. see pars. [0037, 0040]); receive a remote time signal generated based at least in part on the common time source (i.e. 168, fig. , see par. [0039]); receive the local time signal from the first protective device via the communication system (i.e. 162, see fig. 1); calculate a time difference between the remote time signal and the local time signal (i.e., see fig. 4 and par. [0060]), wherein the time difference is at least partly due to latencies in communication between the first protective device and second protective device; compare the time difference with a threshold; and when the time difference exceeds the threshold, detect a time signal manipulation that indicates that the local time signal or the remote time signal, or both, are inaccurate (i.e. see pars. [0057-0064] and figs. 4 & 5).  
In re to claims 2 & 3, Schweitzer disclose a protective system (i.e. the IEDs 104, 106, 108 and 115, fig. 1, see pr. [0036]) of claim 1, wherein the second protective device (i.e. 108) communicates the detection of the time signal manipulation to the first protective device via the communication system (i.e. see par. [0043]); wherein the second protective device (i.e. 108, see par. [0043]) is configured to modify its protection operations in response to detecting the time signal manipulation (i.e. see pr. [0043]).  
In re to claims 5-10, Schweitzer disclose a protective system (i.e. the IEDs 104, 106, 108 and 115, fig. 1, see pr. [0036]) of claim 1, wherein the common time source comprises Global Position Satellite (GPS) satellites (i.e. 202, see fig. 5) configured to: communicate with the common time source (i.e. 204, 206 and 208); provide the local time signal to a first clock receiver coupled to the first protective device; and provide the remote time signal to a second clock receiver coupled to the second protective device (i.e. see par. [0045]); wherein the local time signal comprises a GPS time signal (i.e. 314 and 316, fig. 3 and par. [0052]); wherein the communication system comprises a dedicated protective device communication system (i.e. 162, fig. 1)); wherein the communication system comprises a point-to-point communication system (i.e. Network 162, fig. 1, fig. 1) between the first and second protective devices (i.e. 170 and 108, fig. 1), see pr. [0043]); wherein the second protective device is configured to generate an alarm in response to detecting the time signal manipulation (i.e. see pars. [0035]); wherein the threshold is less than a time signal accuracy associated with the first protective operation or the second protective operation; wherein the threshold comprises a signal delay of the 
communication system and a processing delay of the first and second protective devices.  
 (i.e. see par. [0054 and 0062-0063]).  
In re to claim 12, Schweitzer disclose a tangible, non-transitory, computer-readable medium comprising instructions that, when executed by a processor, cause the processor to: receive a first time signal (i.e. see pars. [0023, 0025 and 0028]), wherein the first time signal is derived from a common time source (i.e. see par. [0039]); receive a second time signal from a local intelligent electronic device (IED) via a communication system (i.e. see pars. [0029), wherein the second time signal is derived from the common time source; calculate a time difference between the first time signal and the second time signal (i.e. see par. [0075]);  36compare the time difference with a threshold amount of time; and when the time difference exceeds the threshold amount of time, detect a time signal manipulation (i.e. see pars. [0043, 0054 and 0081].
In re to claim 14, Schweitzer disclose a computer-readable medium (i.e. see pars. [0023, 0025 and 0028]) of claim 12, comprising instructions that cause the processor to: stop, in response to determining the time signal manipulation (i.e. see pars. [0032, 0043 and 0052]) communication with the local intelligent electronic device (IED) (i.e. 170, fig. 1) via the communication system (i.e. 162); and adjust a monitoring operation to use a monitoring method that does not rely on data originated from the local intelligent electronic device (IED) (i.e. 170, fig. 1, see pars. [0039-0040]).  
Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but 
would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
In re to claim 4, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein modifying the protection operations comprises the second protective device preventing itself from using electrical power system information from the first protective device when performing the protection operations”.
In re to claim 13, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “determine the threshold amount of time to be the greater of the following: the system time delay; a first  time signal accuracy associated with a protective operation of the local intelligent electronic device; or a second time signal accuracy associated with a protective operation of a remote intelligent electronic device coupled remotely relative to the local intelligent electronic device”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.

Claims 15-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -

In re to claim 15, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a comparator configured to compare a first time signal and a second time signal to a threshold amount of time; and a first logic gate coupled to the comparator, wherein the comparator outputs a first voltage signal corresponding to a first logic state voltage level to the logic gate in response to a time difference between a transmission of the first time signal and a transmission of the second time signal being greater than the threshold amount of time, and wherein the logic gate generates a control signal to indicate a time signal manipulation in response to the first voltage signal from the comparator”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 16-20, claims 16-20 depend from claim 15, thus are also allowed for the same reasons provided above.     
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839